           Case 2:20-cv-06330-CFK Document 10 Filed 12/16/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA



 CHARLES TALBERT                         :

                    Petitioner           :     CIVIL ACTION NO. 3:20-1598

           v.                            :          (JUDGE MANNION)

                                         :
 PA ATTORNEY GENERAL,
                                         :
                    Respondent

                                     ORDER

         In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

             1. The Clerk of Court is directed to TRANSFER this case to the
                United States District Court for the Eastern District of
                Pennsylvania.

             2. The Clerk of Court is directed to CLOSE THIS CASE.



                                             S/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: December 16, 2020
20-1598-01-Order
